NOONAN, District Justice.
This is a motion by defendant for an order pursuant to Rule 56(b) of the Federal Rules of Civil Procedure, 28 U.S.C.A., granting summary judgment to the defendant in its favor, and dismissing the complaint herein.
A reading of all of the papers convinces me that in the final analysis the true nature of plaintiff’s employment is a question of fact to be passed upon at the trial. Where there is any doubt as to an issue of fact, as is clearly indicated in the papers on this motion, summary judgment should not be granted. Arnstein v. Porter, 2 Cir., 154 F.2d 464, 471, 474.
The motion is, accordingly, denied.